The court
(all the judges present, except Grimke, J.)
said, that awards are entitled to groat favor and indulgence, and ought not to be too rigidly examined and construed. That it was a m< de of deciding controversies which ought not to be discouraged : and there, fore the courts had never set aside awards, except for misbehaviour of arbitrators, as on account of gross partiality, collusion, or fraud ; or else on account of some mistake, which arbitrators sometimes *240may fall into without design, by which their award is made to operate in a way they did not intend ;. or for some mistake apparent' on the face of the award. An award will not be set aside, upon suggestions, or proofs, that the arbitrators have acted upon wrong impressions of the justice of the case, in matters of fact, or of law ; or in other words, oh account of the wrong' judgment of the arbitra, tors, where such judgment is free from the imputation of fraud or partiality. The Case cited from Dallas does not apply, having arisen upon a statute law of Pennsylvania.
A new trial refused.
N. B. There did not app'eaflo be any ground for the other exceptions.
Nolo. — The law of Pennsylvania seems perfectly to correspond wllli the prad¿ico which has obtained in this state, and our rules of court, in England, awards under rules of court are conclusive, unless some corruption, or other misbehaviour of arbitrators, is proved. The courts of equity indeed have taken a wider gro.-nd, and wherever a plain error appears, either in matter of fact, or law, they will enquire into it. 2 Vern 705; 1 Vern. 157; 3 Atk. 494 Quiere, whether the error must appear on the award? In Pennsylvania, where the approbation of the court is made a nefcessary ingredient in the confirmation of reports of arbitrators, the courts Will hear allegations against them, either on tlio ground of an evident mistake in matter of fact, or error in matter of law, as well as for corruption, j&c. The sacredhess of awards ought not to be extended beyond that of verdicts. 1 Dallas 315. They have the same operation llenas verdicts.